DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed November 2, 2021.  Claims 1, 3-5, 9-16, 18, 21, 22 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-12, 14, 15, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Asatsuma (U.S. Patent Application Publication 2016/0343753).
Regarding claims 1, 3, 9-12, 14, 15, 18, Asatsuma discloses (Figs. 1, 2) an image sensing device comprising: a pixel array including unit pixel blocks (2A, 2B together) that are arranged in a first direction and a second direction crossing the first direction, each unit pixel block configured to generate pixel signals in response to incident light reflected from a target object, wherein each unit pixel block includes: a first pixel (2B) including a first photoelectric conversion element (42) disposed in a semiconductor substrate (12) and a first lens layer (52, 51) disposed over the first photoelectric conversion element; a second pixel (2A) including a second photoelectric conversion element (second 42) disposed in the semiconductor substrate (12) and a second lens layer (52, 50) disposed over the second photoelectric conversion element; and a light delay structure (50) disposed in the second lens layer and not in the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma in view of Bikumandla et al. (U.S. Patent Application Publication 2019/0227151), hereinafter, “B”.
Regarding claim 13, Asatsuma discloses the claimed invention as set forth above.  Asatsuma does not disclose a logic circuit to calculate a distance as claimed.  B teaches (Fig. 9C) calculating a distance to a target object based on a first and second arrival time based on the first and second pixel signals as claimed.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a logic circuit and a distance calculation in the apparatus of Asatsuma in view of B to obtain a TOF calculation and obtain more detailed information from the signals as taught, known and predictable.
Allowable Subject Matter
Claims 16, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH LUU/Primary Examiner, Art Unit 2878